Citation Nr: 1528589	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to September 17, 2012, for the increased evaluation of 30 percent assigned for adjustment disorder with mixed anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1990 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A January 2011 rating decision originally granted service connection for adjustment disorder with mixed anxiety and depression with a 10 percent evaluation effective September 22, 2010.  The Veteran did not appeal this rating decision and as a result it became final.  The Veteran filed a September 17, 2012, increased rating claim, resulting in the November 2012 rating decision on appeal, which granted an evaluation of 30 percent effective September 17, 2012.  The Veteran appealed the effective date assigned for this higher rating.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2014 Travel Board hearing.  A copy of the transcript is associated with the file.

The issue of entitlement so service connection for a back condition has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Service connection for the Veteran's adjustment disorder with mixed anxiety and depression with an initial rating of 10 percent was granted in an unappealed January 11, 2011 rating decision.

2.  The Veteran's claim for an increased rating was received on September 17, 2012.   

3.  Resolving doubt in favor of the Veteran, the medical and lay evidence of record, along with documentation of time missed at work in accordance with the Family and Medical Leave Act, suggests occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) as early as September 17, 2011.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for an effective date of September 17, 2011, for an increased rating of 30 percent for adjustment disorder with mixed anxiety and depression have been met.  38 U.S.C.A. §§ 1110, 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 1110, 3.114, 3.151, 3.155, 3.303, 3.304, 3.385, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify.  VA sent a September 2012 letter to the Veteran with proper notice information.  Furthermore, for effective date claims such as here, where service connection has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist.  VA has associated VA treatment records with the file, to include VA examinations.  There is no indication that additional private treatment records or relevant SSA records exist.  As such, the Board finds that VA has no duty to associate these records with the file.

 II. Generally Applicable Laws and Regulations for Effective Dates

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  However, the Board does note that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).


 III. Criteria for Evaluating the Veteran's Adjustment Disorder

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's adjustment disorder with mixed anxiety and depression (Diagnostic Code 9440) is rated under the schedule of ratings for mental disorders.  38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

 A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

 A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

IV.  Analysis

The Veteran was granted a 10 percent evaluation effective September 22, 2010, by a January 2011 rating decision.  The Veteran did not appeal this decision. As a result, it became final.  Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

The RO received the Veteran's claim for an increased rating on September 17, 2012.  He was later granted a 30 percent evaluation effective September 17, 2012, in a November 2012 rating decision.  The Veteran, as stated at his March 2014 Travel Board hearing and numerous correspondences, seeks an effective date of September 2010 for the 30 percent evaluation.  Notably, he has not appealed the current evaluation of 30 percent.

The effective date of September 17, 2012, for the 30 percent evaluation was chosen by the RO as it was the date of receipt of the Veteran's claim for an increase.  The Board agrees that the receipt date of the Veteran's increased rating claim was September 17, 2012, and there is no evidence of any communication from the Veteran that may be construed as a claim for a higher rating prior to September 17, 2012. 

The Board notes, that consistent with 38 C.F.R. § 3.400(o)(2), if it is factually ascertainable that an increase in disability had occurred one year prior to the September 17, 2012 claim, that an increased evaluation is warranted extending back to that time.  In this case, that would be any time on or after September 17, 2011.  As such, the Board will restrict its analysis to this time period, as it is legally unable to establish an effective date for the increased evaluation prior to September 17, 2011, under these circumstances.

At the Veteran's March 2014 Travel Board hearing and in numerous correspondences, the Veteran has alleged that the severity of his adjustment disorder has been consistent from the initial grant of service connection in September 2010 through the September 2012 increased rating of 30 percent.  The Veteran states, and it is documented in VA treatment records, that he has been prescribed Venlafaxine throughout this time period.  The Veteran has alleged that the use of Venlafaxine, in addition to the severity of his anxiety disorder, has led to chronic sleep impairment, depression, and anxiety.  The Veteran has submitted records prepared for leave under the Family and Medical Leave Act that document a significant amount of missed work during the time period from September 2011 to September 2012.  The Veteran contends that chronic sleep impairment was the most significant symptom leading to his missed work during this time period.  Chronic insomnia is noted by VA treatment records during this period.

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, the Veteran's statements regarding his symptomatology for the period of September 2011 to September 2012, and the documentation of time missed at work, more nearly approximates symptoms associated with a 30 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence shows that from September 17, 2011, the Veteran's adjustment disorder with mixed anxiety and depression has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus an effective date of September 17, 2011, for the increased rating of 30 percent rating, is warranted.  38 C.F.R. § 3.400(o)(2).

While the evidence of record does not pinpoint a specific date in September 2011 that an increased evaluation of 30 percent becomes factually ascertainable, the Board notes this is immaterial from a practical stand point as the Veteran's benefits will not begin until the first day of the following month, regardless of the date chosen in September.  38 C.F.R. § 3.31.  Thus, the Board has selected the date of one year prior to the Veteran's September 17, 2012, increased rating claim, the earliest possible date for which the increased evaluation of 30 percent may be awarded under the current claim. 

The Board notes that there is no medical or lay evidence that supports a finding that an evaluation in excess of 30 percent for this time period is warranted.  VA treatment records during this time period do not document any symptoms and the Veteran has not submitted any relevant private treatment records for this time period consistent with an evaluation in excess of 30 percent.  The evidence of record, including the Veteran's testimony, do not show psychiatric symptoms approximating the frequency, severity or duration consistent with a rating in excess of 30 percent for any time period.  Furthermore, the Veteran has not alleged that his condition more nearly approximates the frequency, severity or duration of psychiatric symptoms consistent with a rating in excess of 30 percent for any time period.

As such, the Board finds that the date of September 17, 2011, as an effective date for an increased evaluation of 30 percent for the Veteran's service-connected adjustment disorder with mixed anxiety and depression is appropriate.  While the Board notes that the Veteran sought an effective date of September 2010 for the increased evaluation of 30 percent, the Board is unable to assign an earlier effective date for this increased rating, as previously explained.  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error (CUE) in the prior denial of the claim, as a collateral attack. Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The Veteran has not alleged CUE in the prior denial.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date of September 17, 2011, for the increased evaluation of 30 percent assigned for adjustment disorder with mixed anxiety and depression, is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


